Citation Nr: 0948301	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-34 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to payment or reimbursement for unauthorized 
private medical expenses incurred on August 8, 2005.

2. Entitlement to payment or reimbursement for unauthorized 
private medical expenses incurred on October 16, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel



INTRODUCTION

The Veteran had active duty military service from March 1971 
to April 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from December 2005 and 
January 2006 decisions by the Department of Veterans Affairs 
Medical Center (VAMC) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1. VA services were feasibly available to the Veteran at the 
time of his August 8, 2005 treatment.

2. VA services were feasibly available to the Veteran at the 
time of his October 16, 2005 treatment.


CONCLUSIONS OF LAW

1. The requirements for entitlement to payment or 
reimbursement for unauthorized private medical treatment 
incurred on August 8, 2005 are not met.  38 U.S.C.A. §§  
1725(f)(1), amended by Veterans' Mental Health and Other 
Improvements Act of 2008, Pub. L. No. 110- 387, § 402, 122 
Stat. 4109, 4123 (2008), 1728 (West 2002); 38 C.F.R. § 17.120 
(2009).

2. The requirements for entitlement to payment or 
reimbursement for unauthorized private medical treatment 
incurred on October 16, 2005 are not met.  38 U.S.C.A. §§  
1725(f)(1), amended by Veterans' Mental Health and Other 
Improvements Act of 2008, Pub. L. No. 110- 387, § 402, 122 
Stat. 4109, 4123 (2008), 1728 (West 2002); 38 C.F.R. § 17.120 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims decided herein.  Two letters dated 
in August 2006, one relating to each claim, expressly told 
him to provide any relevant evidence in his possession.  See 
Pelegrini II, 18 Vet. App. at 120.

After careful review of the claims folder, the Board finds 
that the August 2006 letters fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the August 2006 letters advised the 
Veteran what information and evidence was needed to 
substantiate the claims decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.

The Board notes that the August 2006 letters were sent to the 
Veteran after the December 2005 and January 2006 decisions.  
However, to the extent that the notice was not given prior to 
the initial adjudication of the claims in accordance with 
Pelegrini II, the Board finds that any timing defect was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). In this regard, the notice provided to the Veteran in 
the August 2006 letters fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, 
simultaneously with providing the notice, the case was 
readjudicated and August 2006 statements of the case were 
provided to the Veteran.  See Pelegrini II, supra; Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (a statement of the 
case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In 
this regard, the Veteran's relevant treatment records are 
associated with the claims file.  The Veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding his claims.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

Under 38 U.S.C.A. § 1728, VA is authorized to pay or 
reimburse eligible veterans for emergency treatment received 
at non-VA medical facilities.  To qualify, treatment must 
have been received for (a) an adjudicated service-connected 
disability, (b) a non-service-connected disability associated 
with and held to be aggravating a service-connected 
disability, (c) any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability, or (d) an illness, injury, or dental condition in 
the case of eligible veterans participating in a vocational 
rehabilitation program. 38 U.S.C.A. § 1728(a).

In this case, the Veteran was previously determined to be 
totally and permanently disabled as a result of his service-
connected disabilities, effective February 2004. Since the 
Veteran was totally and permanently disabled for VA purposes 
upon his admission to Tahlequah City Hospital on August 8, 
2005 and October 16, 2005, the Veteran is eligible for 
consideration for reimbursement under 38 U.S.C.A. § 1728.

The next questions are (1) whether the care and services not 
previously authorized were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health, and, if so, (2) whether VA or other Federal 
facilities were not feasibly available, and an attempt to use 
them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  38 U.S.C.A. § 1728(a) and 38 C.F.R. §17.120.

The Board notes that on October 10, 2008, S. 2162, designated 
as the Veterans' Mental Health and Other Care Improvements 
Act of 2008, was signed by the President.  This bill makes 
various changes to statutes governing veterans' mental health 
care and also addresses other health care related matters.  
Among other changes, the new law amends 38 U.S.C.A. § 1728 to 
make mandatory as opposed to discretionary the reimbursement 
of the reasonable value of emergency treatment of an 
"eligible" veteran furnished by a non-VA facility, if all of 
the pertinent criteria outlined above are otherwise 
satisfied.  See Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 110-387, Title IV, § 
402(a), 122 Stat. 4123 (2008).

Also relevant to the issue on appeal, 38 U.S.C.A. § 1728 was 
amended to add a new subsection stating "In this section, 
the term 'emergency treatment' has the meaning given such 
term in section 1725(f)(1) of this title.".  Section 
1725(f)(1), as amended, states that emergency treatment means 
medical care provided "until- (i) such time as the Veteran 
can be transferred safely to a Department facility or other 
Federal facility and such facility is capable of accepting 
such transfer; or (ii) such time as a Department facility or 
other Federal facility accepts such transfer if- (I) at the 
time the Veteran could have been transferred safely to a 
Department facility or other Federal facility, no Department 
facility or other Federal facility agreed to accept such 
transfer; and (II) the non-Department facility in which such 
medical care or services was furnished made and documented 
reasonable attempts to transfer the Veteran to a Department 
facility or other Federal facility.".

The Board will consider and apply the amended version of 38 
U.S.C.A. § 1728 which is more favorable to the claimant 
because it liberalizes the law by mandating reimbursement and 
expanding the definition of emergency treatment.

Upon examination of the evidence, the Board finds that 
payment or reimbursement is not warranted for either August 
8, 2005 or October 16, 2005 because VA treatment was feasibly 
available on both occasions.  

A. August 8, 2005

With respect to the Veteran's treatment on August 8, 2005, 
the Board notes that the Veteran was admitted to Tahlequah 
City Hospital with complaints of chest, abdominal, and 
shoulder pain.  The record states that the Veteran had chest 
pain for 27 hours prior to his admission.  

However, there is no indication that VA treatment was sought.  
The Veteran has not stated that he sought treatment through 
VA or that he even attempted to contact VA during the 27 
hours he suffered from pain in his chest.  Additionally, 
there is no indication that Tahlequah City Hospital attempted 
to contact VA upon the Veteran's arrival.  

Finally, two opinions sought in response to the Veteran's 
claim indicate that VA treatment was in fact available.  In 
opinions dated in December 2005 and January 2006, VA medical 
professionals stated that VA facilities were feasibly 
available to provide service to the Veteran.  

Given that the Veteran suffered from symptoms for 27 hours 
prior to his admission, the lack of evidence indicating any 
attempt to utilize VA facilities was made, and the similar 
conclusions of two VA medical professionals that VA treatment 
was feasibly available, the Board finds that entitlement to 
payment or reimbursement for unauthorized private medical 
expenses incurred on August 8, 2005 is not warranted because 
a preponderance of the evidence demonstrates that VA 
facilities were feasibly available for treatment.

B. October 16, 2005

With respect to the Veteran's treatment on October 16, 2005, 
the Board notes that the Veteran was admitted to Tahlequah 
City Hospital with complaints of pain in his chest and left 
arm.  The Veteran was diagnosed with costochondritis.  

However, as with his August 8, 2005 visit, there is no 
indication that the Veteran sought VA treatment.  The Veteran 
has not stated that he sought treatment through VA or 
attempted to contact VA prior to his admission, and there is 
no indication that Tahlequah City Hospital attempted to 
contact VA upon the Veteran's arrival.  A discharge report 
states that the Veteran was to follow up with VA the day 
following his discharge; however, it does not appear that VA 
was consulted in the matter.

Additionally, two VA opinions indicate that VA services were 
available to the Veteran at the time of his admission.  VA 
medical opinions from February 2006 and April 2006 each 
conclude that VA facilities were feasibly available and able 
to provide service to the Veteran at the time of his 
admission to Tahlequah City Hospital.

Given the lack of evidence indicating any attempt to utilize 
VA facilities was made, and the similar conclusions of two VA 
medical professionals that VA treatment was feasibly 
available, the Board finds that entitlement to payment or 
reimbursement for unauthorized private medical expenses 
incurred on October 16, 2005 is not warranted because a 
preponderance of the evidence demonstrates that VA services 
were feasibly available for treatment.

In conclusion, the Board finds that a preponderance of the 
evidence is against the Veteran's claims.  In each case, VA 
facilities were feasibly available to the Veteran and no 
attempt to utilize VA facilities was made.  Since a 
preponderance of the evidence is against the Veteran's 
claims, the benefit of the doubt rule does not apply and the 
Veteran's claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002).
 

ORDER


Entitlement to payment or reimbursement for unauthorized 
private medical expenses incurred on August 8, 2005 at 
Tahlequah City Hospital is denied.

Entitlement to payment or reimbursement for unauthorized 
private medical expenses incurred on October 16, 2005 at 
Tahlequah City Hospital is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


